DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 10/26/2021.
Claims 1-6 have been amended and claims 7-20 newly added.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, filed 10/26/2021, with respect to the prior art utilized in the non-final rejection mailed 05/26/2021 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. In particular, the examiner agrees with applicant that YAMADA does not confirm a position of the sample/matrix mixture from the image of the sample/matrix mixture on the sample plate.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a mass spectrometer utilizing MALDI, comprising each and every one of the following limitations:
A position controller that adjusts a position of a sample plate on which a sample/matrix mixture is positioned;

A laser light emitter that emits a laser light to the sample/matrix mixture on the sample plate;
A detector that detects ions generated from the sample/matrix mixture by the emission of the laser light by the laser light emitter; and
A controller comprising circuitry configured to acquire the image of the sample/matrix mixture on the sample plate from the image acquirer, confirm a position of the sample/matrix mixture from the image of the sample/matrix mixture on the sample plate, acquire the image of the sample plate identification code on the sample plate from the image acquirer, and acquire plate identification information of the sample plate from the image of the sample plate identification code.
Claims 2-20 depend from claim 1 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached 
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876